Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 13, 2021.

Status of the Claims
           Applicant's claim set filed July 13, 2021 is acknowledged. The instant claims are the same claims previously presented in the prior claim set filed 04/12/2019.
	Claims 2, 4-5, 7-12, 14-15, 18-23, 27, 29, 31-33, 35-36, 38, 40-44, 47-49, 51-53, 56-59, 62-65,
67-71, 74-76 are cancelled.
	Claims 1, 3, 6, 13, 16-17, 24-26, 28, 30, 34, 37, 39, 45-46, 50, 54-55, 60-61, 66, 72-73, 77-78 are pending.
Claims 6, 13, 17, 24-26, 28, 30, 34, 50, 54-55, 60, 72-73, 77-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1, 3, 16, 37, 39, 45-46, 61, and 66 are under examination.                                                                                         

Election/Restrictions
Applicant’s election without traverse of the following inventions in the reply filed on 07/13/2021 is acknowledged:
1. Applicant has elected Group I, drawn to a nucleic acid molecule encoding a TCR directed against a mutated TGFβRII protein, a vector comprising the nucleic acid, a TCR molecule encoded 
2. Applicant has elected SEQ ID NOs: 9 and 14 as the combination of constant regions of the α-chain and β-chain.
3. Applicant as elected SEQ ID NOs: 11 and 16 as the combination of α- and β-chains.
4. Applicant has elected SEQ ID NO: 33 as the amino acid sequence of the scTCR.
Claims 6, 13, 17, 24-26, 28, 30, 34, 50, 54-55, 60, 72-73, 77-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2021. With respect to claim 6, Applicant’s elected amino acid sequence of the scTCR, SEQ ID NO: 33, does not comprise a α-chain domain or β-chain domain with a double Myc-tag according to the amino acid sequence of SEQ ID NO: 19 as recited in claim 6. Compare the elected scTCR according to SEQ ID NO: 33 with the scTCR according to SEQ ID NO: 35 in the instant Sequence Listing. With respect to claim 13, Applicant’s elected amino acid sequence of the scTCR, SEQ ID NO: 33, does not comprise constant regions of the α-chain domain and β-chain domain that are modified by insertion of or substitution for a cysteine residue as recited in claim 13. Compare the elected scTCR according to SEQ ID NO: 33 with the scTCR according to SEQ ID NO: 34 in the instant Sequence Listing. In other words, claims 6 and 13 recite limitations not concordant with Applicant’s elected amino acid sequence of the scTCR of SEQ ID NO: 33. For these reasons, claims 6 and 13 are considered to be drawn to a nonelected invention.



	
Priority
	This application is a National Stage of International Application No. PCT/EP2017/061087 filed May 9, 2017, claiming priority based on U.K. Patent Application No. GB1608052.5 filed May 9, 2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/06/2018 and 06/02/2020 are being considered by the examiner.

The information disclosure statement filed 04/12/2019 and 07/29/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication (i.e. the earliest date of public availability) supplied must include at least the month/day and year of publication, except that the year of publication (without the month/day) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period so that the particular month/day of publication is not in issue. 
37 CFR 1.98(a)(2) require a legible copy of each publication or that portion which caused it to be listed, other than U.S. patents and U.S. patent application publications.
NPL citations 7, 12, 14, 16, 18-19, 21-26, 37, 40, and 43 of the IDS filed 04/12/2019 are defective for one or more of these requirements. In this case, no copy of NPL citation 12 has not legible copy of NPL citations 7, 14, 16, 18-19, 22, 24, and 37 has been provided because the submitted copies are provided in too low a resolution that the text/figures are impossible to read. NPL citations 21-26, 40, and 43 do not clarify the date of publication (i.e. the earliest date of public availability) with respect to the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period. For example, NPL citations 21-26 appear to be disclosures of the inventors of the instant application but said citations merely indicate a publication date of “2015.” Accordingly, the citations fail to clarify whether or not the disclosures were publically available prior to the start of Applicant’s grace period.
NPL citation 2 the IDS filed 07/29/2021 is defective for one or more of these requirements. In this case, NPL citation 2 does not clarify the date of publication (i.e. the earliest date of public availability) with respect to the effective U.S. filing date, any foreign/domestic priority date(s), and the start of Applicant’s grace period.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
	The disclosure is objected to because of the following informalities: The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary 
	One example of such an improperly demarcated trademark is “pBluescript”, which appears in the present specification on page 34, line 2. It is noted that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should review the entire specification and correct all instances of improperly demarcated trademarks.
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.


35 USC § 101 – Examiner’s Remarks
Applicant’s elected α-chain domain according to SEQ ID NO: 11 (which comprises SEQ ID NOs: 2-4, 9, and 72) and elected β-chain domain according to SEQ ID NO: 16 (which comprises SEQ ID NOs: 5-7, 14, and 75) correspond to the amino acid sequences of naturally-occurring human α-chain and β-chain domains. See page 4, lines 27-30; page 21, lines 20-26; and page 24, lines 1-9, of the instant specification. However, the naturally-occurring human gene loci encoding the α-chain domain and β-chain domain are present on separate chromosomes. See Lefranc, M.-P. (2000) “Nomenclature of the Human T Cell Receptor Genes” Current Protocols in Immunology, 40: A.1O.1-A.1O.23. Accordingly, since independent claim 1 requires that the amino acid sequences of the α-chain and β-chain domains are encoded by a single nucleic acid molecule, and since the α-chain 


Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 16, 45-46, 61, and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inderberg-Suso, Else Marit “Cancer Vaccines and Cancer-Specific T-Cell Receptors; Development of Novel Cancer Immunotherapies” Thesis (2011), pages 1-161, of record in IDS (referred to as “D1”).
Regarding claims 1 and 16, D1 discloses the isolation and molecular cloning of a naturally-occurring T-cell receptor (TCR) from a HLA-A2 restricted cytotoxic T lymphocyte (CTL) clone derived from a colon cancer patient vaccinated with a TGFβRII frameshift peptide comprising the amino acid sequence RLSSCVPVA (SEQ ID NO: 1; as known as peptide 573 or p573). See pages 45, 129, and 133. In other words, the TCR molecule disclosed by D1 binds to the peptide of SEQ 
The specification of the instant application discloses that the TCR molecule cloned by D1 is known as Radium-1. See page 6, lines 11-18 of the instant specification as originally filed, as well as Applicant’s amendment to the specification filed 04/18/2019. Applicant’s elected amino acid sequence of the α-chain domain of SEQ ID NO: 11 and elected amino acid sequence of the β-chain domain of SEQ ID NO: 16 correspond to the amino acid sequences of naturally-occurring Radium-1 TCR. See page 4, lines 27-30; page 21, lines 20-26; and page 24, lines 1-9, of the instant specification. It is noted that SEQ ID NO: 11 comprises SEQ ID NOs: 2-4, 9, and 72, and that SEQ ID NO: 16 comprises SEQ ID NOs: 5-7, 14, and 75. 
In summary, the instant claims are directed to a nucleic acid encoding a naturally-occurring TCR (Radium-1) which has previously been cloned onto a nucleic acid as disclosed by D1, which was publically available prior to the effective filing date of the instant claimed invention. The instant claims differ from D1 in providing the amino acid sequences of the α-chain domain (SEQ ID NO: 11), variable region of the α-chain domain (SEQ ID NO: 72), constant region of the α-chain domain (SEQ ID NO: 9), CDR1 of the α-chain domain (SEQ ID NO: 2), CDR2 of the α-chain domain (SEQ ID NO: 3), β-chain domain (SEQ ID NO: 16), variable region of the β-chain domain (SEQ ID NO: 75), constant region of the β-chain domain (SEQ ID NO: 14), CDR1 of the β-chain 
Regarding claim 3, D1 discloses wherein the TCR molecule is encoded as a single-chain TCR (scTCR) comprising an α-chain domain joined to a β-chain domain by a self-splicing linker 2A peptide derived from picornavirus. See pages 61, 133-134. 
Regarding claims 45-46, D1 discloses wherein the TCR is encoded by an mRNA expression construct and cloning vector. See pages 133-134, and 139. D1 further discloses wherein the TCR is encoded by a retroviral expression system. See page 143.
Regarding claim 61, D1 discloses a host T cell comprising the nucleic acid molecule. See pages 135 and 139.

Claim 66 is rejected under 35 U.S.C. 103 as unpatentable over Inderberg-Suso, Else Marit “Cancer Vaccines and Cancer-Specific T-Cell Receptors; Development of Novel Cancer Immunotherapies” Thesis (2011), pages 1-161, of record in IDS (referred to as “D1”), as applied to claims 1, 3, 16, 45-46, and 61 above.
Regarding claim 66, D1 suggests treating a cancer patient group by administration (adoptive transfer) of the T cells comprising the nucleic acid encoding the TCR (Radium-1). See page 131. Accordingly, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious for the ordinary artisan to provide the TCR-engineered T cells, as taught by D1, in a composition comprising a physiologically acceptable carrier or excipient because the ordinary artisan would have recognized that a physiologically acceptable carrier or excipient is required to deliver the TCR-engineered T cells to a patient in need thereof, as suggested by D1.

Claims 37 and 39 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inderberg-Suso, Else Marit “Cancer Vaccines and Cancer-Specific T-Cell Receptors; Development of Novel Cancer Immunotherapies” Thesis (2011), pages 1-161, of record in IDS (referred to as “D1”), as applied to claims 1, 3, 16, 45-46, and 61 above; and Inderberg-Suso, Else Marit “Novel TCR Confers T-Cell Reactivity Against TGFβRII Frameshift Mutation in Colon Cancer” 2011 CIMT Annual Meeting, presentation, pages 1-11, of record in IDS (referred to as “D2”).
Regarding claims 37 and 39, the instant specification discloses that SEQ ID NO: 18, as recited in claim 37, encodes for the 2A peptide derived from picornavirus. See page 31, lines 22-28, of the instant specification. The scTCR according to SEQ ID NO: 33 (604 residues in length), as recited in claim 39, is an amino acid sequence consisting of the α-chain domain according to SEQ ID NO: 11 (residues 1-268) joined to the β-chain domain according to SEQ ID NO: 16 (residues 295-604) by a 2A peptide according to SEQ ID NO: 18 (residues 269-294). See Sequence Listing of the instant application. In other words, SEQ ID NO: 33 is an amino acid sequence consisting of the amino acid sequences of the α-chain and β-chain domains of Radium-1 TCR joined by the 2A peptide derived from picornavirus according to SEQ ID NO: 18.
D1 discloses wherein the TCR molecule (Radium-1) is a single-chain TCR (scTCR) comprising the α-chain domain joined to the β-chain domain by a 2A peptide derived from picornavirus. See pages 61, 133-134. D1 does not disclose the amino acid sequence of the 2A 
Therefore, to the extent that D2 is a presentation of the work described in D1, both of which are Applicant’s own work, the 2A peptide according to SEQ ID NO: 18 is inherent in D1, as evidenced by D2. Accordingly, the limitations of claims 37 and 39 are anticipated by D1 because a nucleic acid molecule encoding for the amino acid sequences according to SEQ ID NOs: 18 and 33 is inherent in D1 for the reasons set forth above.
Nonetheless, even considering the 2A peptide according to SEQ ID NO: 18 is not inherent in D1, the limitations of claims 37 and 39 would have been prima facie obvious over D1 in view of D2 because D1 is silent to the amino acid sequence of the 2A peptide, and accordingly the ordinary artisan would have been motived to look elsewhere for an amino acid sequence of a 2A peptide. The ordinary artisan would have been motivated to use the amino acid sequence of the 2A peptide described in D2 (i.e. SEQ ID NO: 18) in particular because of the substantially overlapping subject matter of D2 with D1 (as discussed above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633